J.A22045/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
                                            :
LEWIS TODD WATKINS,                         :
                                            :
                          Appellant         :     No. 2270 MDA 2013


           Appeal from the Judgment of Sentence November 16, 2013
              In the Court of Common Pleas of Lancaster County
               Criminal Division No(s).: CP-36-CR-0003573-2013

BEFORE: PANELLA, SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                   FILED SEPTEMBER 10, 2014

        Appellant, Lewis Todd Watkins, appeals from the judgment of sentence

entered in the Lancaster County Court of Common Pleas, following a bench

trial and his conviction for criminal mischief.1      Appellant contends that

because the property he damaged was part of his leasehold,2 he could not




*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3304(a)(5).
2

renter) through a lease transferring the rights of use and occupancy for a
                                        Tech One Assocs. v. Bd. of Prop.
Assessment, Appeals & Review of Allegheny Cnty., 53 A.3d 685, 689
n.13 (Pa. 2012) (citation omitted).
J. A22045/14

        Appellant rented a room in a house owned by Jeffrey Wool, which Mr.

Wool did not occupy himself.3 N.T., 11/19/13, at 7, 15-16. According to Mr.

Wool, Appellant stopped paying rent, so Mr. Wool traveled to the house to

                                                                  Id. at 12, 17.

Mr. Wool was under the impression that Appellant had vacated the premises.

Id. at 12. After Mr. Wool changed the lock but before he left the property,

Appellant returned, tried to use his key, and when that failed, kicked the

door, damaging it.      Id. at 8, 13, 23.       Mr. Wool unlocked the door, let

Appellant into the home, and contacted the police. Id. at 8. After the police

arrived, Mr. Wool reentered the home and discovered damage to two

windows and a kitchen cabinet. Id. at 9. Appellant admitted causing the

damage. Id. at 21.

        Appellant was arrested and tried for the aforementioned crimes. The

court found Appellant guilty on November 19, 2013, and sentenced him that

day to one year of probation and restitution of $1,500. Id. at 36. According

to the docket,4 Appellant filed a timely appeal on December 19, 2013.

Appellant timely filed a court-ordered Pa.R.A.P. 1925(b) statement.

        Appellant raises the following issue:



3
 We state the facts in the light most favorable to the Commonwealth, as it
was the verdict-winner. Commonwealth v. Ratsamy, 934 A.2d 1233,
1237 (Pa. 2007).
4
    The record does not contain the notice of appeal.




                                       -2-
J. A22045/14

         Could [Appellant] be convicted of criminal mischief where
         the property he damaged was part of his leasehold and


                                                              argues that the

Commonwealth conceded he had a legal right to be present and that Mr.

Wool improperly locked him out. Thus, Appellant maintains, the property he

damaged belonged to him as it was part of his leasehold. We hold Appellant

is due no relief.

      The standard of review for a challenge to the sufficiency of evidence is

de novo, as it is a question of law. Ratsamy, 934 A.2d at 1235.

            [T]he critical inquiry on review of the sufficiency of the
         evidence to support a criminal conviction . . . does not
         require a court to ask itself whether it believes that the
         evidence at the trial established guilt beyond a reasonable
         doubt. Instead, it must determine simply whether the
         evidence believed by the fact-finder was sufficient to
         support the verdict.

Id. at 1235-36

the sufficiency of the evidence, an appellate court must determine whether

the evidence, and all reasonable inferences deducible from that, viewed in

the light most favorable to the Commonwealth as verdict winner, are

sufficient to establish all of the elements of the offense beyond a reasonable

         Id. at 1237.

      Criminal mischief is defined by Section 3304 of the Crimes Code:

         (a) Offense defined.        A person is guilty of criminal
         mischief if he:

                                 *     *    *


                                      -3-
J. A22045/14



          (5) intentionally damages real or personal property of
        another[.]

18 Pa.C.S. § 3304(a)(5).



review is de novo                                         Commonwealth v.

Hacker, 15 A.3d 333, 335 (Pa. 2011) (citation omitted).

        In all matters involving statutory interpretation, we apply
        the Statutory Construction Act, 1 Pa.C.S. § 1501 et seq.,
        which provides that the object of interpretation and
        construction of statutes is to ascertain and effectuate the

        language generally provides the best indication of
        legislative intent. Only where the words of a statute are
        not explicit will we resort to other considerations to discern
        legislative intent.

Commonwealth v. McCoy, 962 A.2d 1160, 1166 (Pa. 2009) (citations

omitted); see also 18 Pa.C.S. § 105.



3304(a)(5).    Arson, a different Chapter 335 crime, however, defines



                                       A building or other property,
        whether real or personal, in which a person other than the
        actor has an interest which the actor has no authority to
        defeat or impair, even though the actor may also have an
        interest in the building or property.




5

                             See generally 18 Pa.C.S. §§ 3301-3313.




                                    -4-
J. A22045/14

18 Pa.C.S. § 3301(j).     Chapter 396 of the Crimes Code, which addresses




                         Anything of value, including real estate,
          tangible and intangible personal property . . . .

                                       Includes property in which any
          person other than the actor has an interest which the actor
          is not privileged to infringe, regardless of the fact that the
          actor also has an interest in the property . . . .

18 Pa.C.S. § 3901.



as follows:

          real property. Land and anything growing on, attached
          to, or erected on it, excluding anything that may be
          severed without injury to the land.

          personal property. 1. Any movable or intangible thing
          that is subject to ownership and not classified as real
          property. . . .

                                                                           inter

alia

(1971).

       In Fuller v. State, 230 P.3d 309 (Wyo. 2010),7 the Wyoming




6

Against Prope        See generally 18 Pa.C.S. §§ 3301-4120.




                                      -5-
J. A22045/14




destruction and defacement if he knowingly defaces, injures or destroys

property of another                                     Id. at 310 (quoting

Wyo. Stat. Ann. § 6-3-201(a) (2014) (emphasis added)).

     In Fuller,

           Mr. Fuller and his wife leased a house and garage in
        Casper, Wyoming. After an argument with his wife, Mr.
        Fuller drove his pickup through the closed garage door,

        then rammed the car again, this time pushing it through
        the rear wall of the garage. Both the garage and the car
        were damaged. . . .

           Mr. Fuller was charged with the crime of property
        destruction and defacement for damaging the car and the

        moved for acquittal, asserting that he could not be
        convicted for damaging the car he owned or the garage he
        leased. The district court granted the motion as it related

        owned it. The district court denied the motion as it related
        to the ga
        of the property, the State had offered sufficient evidence
        that the landlords owned the garage. The jury convicted
        Mr. Fuller, and after sentencing, he filed this appeal.

                                *    *    *

        Mr. Fuller focus
        contending that it is ambiguous when applied to property
        in which a defendant has an ownership interest. Because
        the lease entitled him to sole possession of the garage at

7
  This Court, although not bound by the decisions of our sister states, may
adopt their reasoning if we find it persuasive. See Commonwealth v.
Grife, 664 A.2d 116, 120 (Pa. Super. 1995) (adopting analyses of courts of
sister states).




                                    -6-
J. A22045/14

        the time it was damaged, Mr. Fuller asserts that the
        garage could be considered his property as well as

        statutory language is subject to varying interpretations,
        and is therefore ambiguous.

Id. at 310-11.

     The Wyoming Supreme Court disagreed, and held that the phrase




        Wyo. Stat. Ann. § 6 1
        commonly understoo
        addition . . . one that is different from the first or present



        When Mr. Fuller damaged the leased garage, he destroyed

        a clear and unambiguous meaning, we will give effect to
        the plain language of the statute.

Id. at 311. Thus, the Court affirmed Mr. Fuller               Id. at 312.




of the phrase.   See McCoy, 962 A.2d at 1166.        We hold that in Section

3304, the term

to, or erected on it, excluding anything that may be severed without injury



thing subject to ownership and is not real p                 See

Dictionary 1254. These definitions are also in accord with the definition of




                                    -7-
J. A22045/14

offense of arson, and Section 3901, which defines theft. See 18 Pa.C.S. §§

3301(j) (defining property as including real or personal property), 3901

(describing property as real estate and tangible personal property); accord

Fuller

encompasses the instant damaged items of two windows, kitchen cabinet,

and back door. See                                cf. 18 Pa.C.S. §§ 3301(j),

3901.




de                                        See

Dictionary 89 (1971); accord Fuller, 230 P.3d at 312.         Similar to the

landlord in Fuller, Mr. Wool owns the instant home and the fixtures within.

See N.T. at 7, 15-16; cf. Fuller, 230 P.3d at 311. Mr. Wool, therefore, has

a property interest.   See Fuller, 230 P.3d at 311.     Thus, it follows that

because Mr. Wool has a property interest, the damaged property is

                       Cf.

as including real or personal property that actor and person other than actor



personal or real property in which non-actor and actor has an interest);

Fuller, 230 P.3d at 311 (holding landlords had interest in property tenant



criminalizing property destruction). Because the Commonwealth established



                                    -8-
J. A22045/14

that Mr. Wool had an interest in the damaged property, we perceive no error



judgment of sentence. See Ratsamy, 934 A.2d at 1235.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/10/2014




                                   -9-